Citation Nr: 1115385	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for schizoaffective disorder.

2.  Entitlement to initial evaluation in excess of 10 percent for residuals of a head injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement service connection for residuals of a left knee injury.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for lower back disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims is warranted.

In December 2007, VA received notice that the Veteran was denied disability benefits from the Social Security Administration.  The Social Security Administration's records are not currently associated with the claims folder and may be relevant to his claims on appeal.  On remand, the administrative decision by the Social Security Administration, along with the medical evidence relied upon, must be obtained and associated with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, in correspondence received in May 2007, the Veteran reported that he was currently receiving treatment for his hip, back and headache conditions at the Fayetteville VA Medical Center.  At a September 2010 VA examination, the examiner noted that the Veteran was receiving current outpatient psychiatric treatment at the Fayetteville VA Medical Center and referenced a progress note dated in June 2010.  Review of the claims folder reveals that VA treatment records dated after January 2007 have not been associated with the claims folder.  Accordingly, records from this facility dated since 2007 should be associated with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Since the claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities is inextricably intertwined with the Veteran's other claims on appeal, a disposition as to this issue will be deferred pending resolution of the claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration should be contacted and requested to provide both its decision denying benefits to the Veteran, as well as all supporting medical documentation that was utilized in rendering the Social Security Administration's decision.

2.  The RO should obtain all records of evaluation and/or treatment for the Veteran from the VAMC in Fayetteville, North Carolina, dating from 2007 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

3.  Then, the RO should readjudicate the Veteran's claims. If the determination of any of these claims remains unfavorable to the Veteran, the RO must issue a supplemental statement of the case and provide him a reasonable period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

